Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on Chinese application 201710082111.5 filed on 02/15/2017 and domestic priority based on PCT / CN2017 / 113154 filed 11/27/2017. Certified copy of the foreign priority document has been received. 
Allowable Subject Matter
Claims 1-20 are allowed:
Claim 1 recites a speech recognition method comprising: 
obtaining captured voice information, and determining semantic information of the captured voice information; 
determining whether the semantic information of the captured voice information satisfies a preset rule; 
in response to determining that the semantic information of the captured voice information does not satisfy a preset rule: 

obtaining an unmatched voiceprint information from a local voiceprint database; 
matching the voiceprint information of the voice segments with the unmatched voiceprint information to determine a set of filtered voice segments having voiceprint information that successfully matches the unmatched voiceprint information; 
combining the set of filtered voice segments to obtain combined voice information, and determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies the preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result. 
Claim 9 recites an electronic device, comprising: a memory and a processor, the memory storing computer-readable instructions, and the computer-readable instructions, when executed by the processor, cause the processor to perform the method of claim 1.
Claim 17 recites a computer storage medium, storing a computer program that when executed by a processor, causes the processor to perform the method of claim 1. According to the specification US 2019/0295534 A1 at ¶33, the computer storage medium is a non-volatile storage medium of the electronic device storing an operating system. Further according to the specification US 2019/0295534 A1 at ¶139, the computer storage medium may be a magnetic disk, a compact disc, a read-only memory (ROM), a random access memory (RAM), or the like.
The most relevant prior art Jung et al. (US 2019/0392837 A1) discloses obtaining captured voice information (¶36 and ¶48), and determining semantic information of the ¶50 and ¶54-55, group words spoken by a single user into a single text segment by determining whether a first set of words and a second set of words are part of a same linguistic unit that can be understood on its own from a grammar perspective); 
determining whether the semantic information of the captured voice information satisfies a preset rule (¶90, determine that a number of words in the first set of words does not meet or exceed a predefined minimum threshold number of words); 
in response to determining that the semantic information of the captured voice information does not satisfy a preset rule (¶90, does not meet or exceed the threshold number of words; Fig. 9, step 904): 
segmenting the captured voice information to obtain voice segments, and extracting voiceprint information of the voice segments (¶91, combining the first set of words and the second set of words spoken by specific user to form a single segment; in view of ¶67, match a voice with a voice recognition profile to determine an identifier for a user that spoken an utterance); 
obtaining an unmatched voiceprint information from a local voiceprint database (in view of ¶66, voice recognition profiles are stored by data store 410); 
matching the voiceprint information of the voice segments with the unmatched voiceprint information to determine a set of filtered voice segments having voiceprint information that successfully matches the unmatched voiceprint information (in view of ¶67, match a voice with a voice recognition profile); 
combining the set of filtered voice segments to obtain combined voice information, and determining combined semantic information of the combined voice information (¶95, determining that the first set of words and the second set of words are part of a same linguistic unit).
Jung does not disclose determining whether the combined semantic information satisfies the preset rule; and in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result. 
Other relevant prior arts, US 2018/0308487 A1 discloses a dialog response system for converting captured voice information into word strings and a semantic engine converts recognized word strings into vectors representing semantic content / meaning of the captured voice information and assigns one or more action tags (¶9). While the dialog response system uses a language model to produce transcription of spoken text, the system keeps track of a grammar / list of keywords to match captured voice information of an end user with the grammar / list of keywords (¶26). In one example, the grammar / list of keywords is used to correct incorrect recognitions (¶28, the example of correcting misrecognized “service desk” as “service task”). Further, when captured voice information is converted into text, the dialog response system / dialog engine also captures language, accent, gender, age, emotion and user identity (i-vector) as input to the semantic engine to extract semantic meaning (¶11 and ¶62).
US 2012/0232886 A1 discloses a server comprising a voice identification component, an automatic speech recognition component, and a semantic component where output of voice identification component (e.g., user ID; ¶97, extract voice print from captured voice information; ¶104, match extracted voice prints to stored voice prints) is provided to ¶106 and ¶129).
Ehsani et al. (US 2014/0108019 A1) discloses a voice processing system for generating one or more media processor commands for a first media processor whose operations are being controlled by a first portable device and a second portable device (Fig. 1 and ¶31, Smart Home Interaction System 110 with user interface 125 to interact with a smart phone, tablet, vehicle, computer, server, or etc. to receive audio / speech input signals; for example, user interface 125 can also include devices remote from the home such as user interacting with their home while traveling via a telephone, a web browser, or an app on their cell phone / tablet; ¶40, ¶43, and ¶47, Smart Home Interaction System 110 includes interaction rule objects 175 to interact / command local devices 1-N; ¶77, a television control interaction guide to control television / home entertainment devices). 
When the voice processing system receives a first voice data of a first user from the first portable device and a second voice data from a second user from the second portable device, the voice processing system determines whether the second portable device obtains control via the second voice data of the first media processor based upon a priority given to the first user, the second user, or a combination thereof (¶64, each user can have priorities assigned to them and interaction guide rule associated with the higher priority user will be executed; ¶65, for example, given a parent user and a child user both telling the smart home system to adjust AC to different values, then the parent user will have priority over the child user; in view of ¶77, likewise, if “Go to channel 1323” comes from parent user via first portable device while “What’s on Turner Classic tonight?” comes from child user via second portable device, then command to home entertainment system from parent user having the higher priority will be executed over child user).
However, these relevant prior arts of record, alone or in combination with Jung, do not disclose the combination of limitations set forth in independent claims 1, 9, and 17.
Therefore, claims 1-20 are allowed.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/27/2021